Exhibit 21 Significant Subsidiaries Listed below are the significant subsidiaries of the Registrant as of December31, 2015, and the states or jurisdictions in which they are incorporated or organized. The indentation reflects the principal parenting of each subsidiary. The names of other subsidiaries have been omitted from the list below, since they would not constitute, in the aggregate, a significant subsidiary as of December31, 2014. Schlumberger Antilles N.V., Curacao Schlumberger B.V., Netherlands Schlumberger Canada Limited, Canada Schlumberger SA, France Services Petroliers Schlumberger, France Schlumberger Norge AS, Norway Schlumberger Holdings Corporation, Delaware Schlumberger Technology Corporation, Texas Smith International Inc, Delaware Schlumberger UK Limited, UK M-I Holdings (UK) Limited, UK Schlumberger Plc, UK Schlumberger Oilfield UK Plc, UK M-I Holdings BV, Netherlands Schlumberger Oilfield Holdings Limited, BVI Schlumberger Holdings Limited, BVI Dowell Schlumberger Corporation, BVI Schlumberger Logelco, Inc., Panama Schlumberger Middle East SA., Panama Schlumberger Offshore Services Limited, BVI Schlumberger Overseas, SA, Panama Schlumberger Seaco, Inc., Panama Schlumberger Surenco, SA, Panama
